DeJesus v Kelly (2014 NY Slip Op 06913)
DeJesus v Kelly
2014 NY Slip Op 06913
Decided on October 14, 2014
Appellate Division, First Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on October 14, 2014Tom, J.P., Sweeny, Renwick, Andrias, Clark, JJ.


13211 102346/12

[*1] Margaret M. DeJesus, Petitioner-Appellant,
vRaymond Kelly, etc., et al., Respondents-Respondents.
John P. Rudden, New York, for appellant.
Zachary W. Carter, Corporation Counsel, New York (Inga Van Eysden of counsel), for respondents.
Judgment, Supreme Court, New York County (Carol E. Huff, J.), entered October 19, 2012, denying the petition to annul respondents' determination dated August 24, 2011, which denied petitioner's applications for accidental disability and ordinary disability retirement benefits and dismissing the proceeding brought pursuant to CPLR article 78, unanimously reversed, on the law, without costs, and the matter remanded to respondent Board of Trustees for further proceedings consistent herewith.
The record does not demonstrate that the presidents of the Captain's Endowment Association (CEA) and the Sergeant's Benevolent Association (SBA) properly designated representatives to act in their absence in connection with the August 11, 2010 vote denying petitioner's applications for accidental and ordinary disability benefits, or that the individuals from the CEA and the SBA who were present at the meeting were authorized to vote (see Administrative Code of City of NY § 13-216[a][1-12], [d]). The record is also unclear as to the vote of the Detective Endowment Association, which appeared to have two representatives present. Although the Board of Trustees is entitled to rely on the judgment of the Medical Board, a determination by a properly constituted Board of Trustees is required (see Matter of Seiferheld v Kelly, 16 NY3d 561, 564 [2011]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 14, 2014
CLERK